Citation Nr: 1530147	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-15 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for Meniere's syndrome with tinnitus and hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1971 to October 1971 and from August 1984 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.  The appeal was certified to the Board by the RO in Atlanta, Georgia.

Although the Veteran requested a Board hearing in a July 2010 VA Form 9, in an October 2014 correspondence, he asked that the hearing be cancelled.  His request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, in a June 2015 appellate brief, the Veteran, through his representative, alleged that the most recent VA examination, which took place in August 2010, did not accurately portray the current severity of his service-connected Meniere's syndrome.  As the most recent examination took place nearly five years ago, the Board agrees that a more current VA evaluation is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

As there are also very few recent treatment records associated with the claims folder, the appellant should be afforded an opportunity to identify any relevant treatment.  Any outstanding treatment records should then be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his Meniere's syndrome during the period on appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, which consists of Virtual VA and VBMS files.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his Meniere's syndrome.  In accordance with the latest worksheet for rating disorders such as Meniere's syndrome, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his current disorder.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS files, has been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

